EXHIBIT 10.40

 

FIRST AMENDMENT TO REPUBLIC BANK BUILDING LEASE

 

This First Amendment dated January 17, 2008, is made to the Republic Bank
Building Lease effectively dated November 1, 2005 between The Jaytee Properties
Limited Partnership, a Kentucky limited partnership, hereinafter referred to as
“Landlord” and Republic Bank & Trust Company, hereinafter referred to as the
“Tenant”. As parties hereto, Landlord and Tenant hereby agree to further modify
and amend their original Lease Agreement as hereafter set forth.

 

Landlord and Tenant agree that the following terms of the Lease shall be amended
to increase the square footage under lease by adding, effective February 3,
2008, an additional 1,189 square feet on the first floor at $22.00 per square
foot and by adding, effective January 17, 2008, an additional 3,000 square feet
on the second floor at $22.00 per square foot, all additional space located in
the Republic Bank Building. The Tenant’s rent for the Premises referenced
herein, totaling 8,249 square feet, shall be increased to $14,445.83 per month,
subject to adjustment on a pro-rated basis for the partial initial months, as
applicable. The additional leased space shall be subject to and in accordance
with the terms and conditions of that original lease referenced herein and this
First Amendment. Any improvements or alterations to the additional leased space
shall be at the expense of Tenant and subject to the prior approval of Landlord.
Specifically, the original lease provisions shall be amended and re-stated as
follows:

 

ARTICLE I. PREMISES

 

SECTION 1. Tenant leases from Landlord and Landlord leases to Tenant the
following premises and additional premises, (collectively referred to as
“Premises”):

 

Being approximately 4,060 rentable square feet of rentable office space
(hereinafter called the “Original Premises”) located on the first floor of the
Republic Bank Building (hereinafter called “the Building”) located at 9600
Brownsboro Road, Jefferson County, Ky., and; also being an additional 1,189
rentable square feet of rentable office space (hereinafter called the “First
Floor Premises”) located on the first floor in the Building located at 9600
Brownsboro Road, Jefferson County, Ky., and; also being an additional 3,000
rentable square feet of rentable office space (hereinafter called the “Second
Floor Premises”) located on the second floor in the Building located at 9600
Brownsboro Road, Jefferson County, Ky.

 

SECTION 2 and SECTION 3 of ARTICLE 1 under the original Lease are unchanged and
remain in force.

 

ARTICLE II. TERM

 

SECTION 1. As to the original Premises, Landlord leases that portion only of the
Original Premises to Tenant, and Tenant hires and takes the Original Premises
from Landlord, for a term of five (5) Lease Years commencing on November 1,
2005, (the “Lease Commencement Date”) and expiring at midnight on the last day
of the sixtieth month thereafter, October 31, 2010, unless sooner terminated
pursuant to the terms hereof. “Lease Year” shall mean a year period beginning on
the first day of a month, which is the first calendar month of the term of the
Lease and ending on the day before the anniversary of the first day of such
year.

 

As to the First Floor Premises and the Second Floor Premises, both, singularly
or collectively, at the discretion of Tenant, and subject to thirty (30) days
advance written notice to Landlord of termination, shall be on a month to month
term. Notwithstanding the above, said term on the First Floor Premises and the
Second Floor Premises shall not exceed the term of the original Lease, or in the
alternative any option term, exercised as set forth under the original Lease for
the Original Premises.

 

SECTION 2. Tenant shall have one (1) five -year option to renew this Lease for
an additional five-year period as to the Original Premises and on a month to
month basis for a maximum of five years as to the First Floor Premises and the
Second Floor Premises. The option rental fee shall be the same as set forth
during the initial term of the original Lease, as amended, plus a rent
adjustment proportionate to the increase in the Consumer Price Index for all
urban consumers during the initial five-year term of the Lease. Tenant shall
notify Landlord of Tenant’s intent to exercise the option herein provided within
90 days of the expiration of the initial term or this option to renew shall
expire.

 

1

--------------------------------------------------------------------------------


 

ARTICLE III. RENT

 

SECTION 1. Tenant shall pay to Landlord, at Landlord’s office in the Building or
at such place as Landlord may from time to time designate, as monthly rental for
the Premises as of the effective dates set forth in this First Amendment, the
sum of $6,766.00 for the Original Premises, plus $ 2,179.83 for the First Floor
Premises, plus $5,500.00 for the Second Floor Premises with rent for the First
Floor and Second Floor  Premises subject to a partial month proration in
accordance with their respective effective dates as otherwise set forth in this
First Amendment.

 

The terms and provisions of the original Lease, as amended, shall continue in
full force and effect except as modified and amended herein.

 

 

REPUBLIC BANK & TRUST COMPANY

 

JAYTEE PROPERTIES

 

 

 

 

 

 

BY: /s/ Kevin Sipes

 

BY: /s/ Steve Trager

 

2

--------------------------------------------------------------------------------